Citation Nr: 0907016	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  02-00 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the left hand, rated as 10 percent disabling prior 
to April 25, 2002, and subsequently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to April 
1991.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  

In July 2003 and January 2007 the Board remanded the matter 
for additional development.  That development having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition.

The Board notes that during January 2008 and February 2008 
the Veteran and his representative submitted written 
correspondence in which the issue of entitlement to an 
increased rating for degenerative joint disease of the right 
hand was withdrawn from appeal in accord with 38 C.F.R. § 
20.204.  As such, this issue will not be addressed by the 
Board in the present decision.

The Board also notes that the Veteran's diagnosis of post-
traumatic stress disorder and treatment for the condition is 
replete in the current medical evidence.  Although the 
Veteran has not specifically raised a claim for this 
condition, the Board does note he was previously denied 
service connection based on the lack of a current diagnosis.  
The Board refers this issue to the RO for any and all 
appropriate action the Veteran may now desire.





FINDINGS OF FACT

1.  Prior to April 25, 2002, the Veteran's degenerative joint 
disease of the left hand was manifested by moderate 
incomplete paralysis of the median nerve.

2.  Since April 25, 2002, the Veteran's degenerative joint 
disease of the left hand has been manifested by severe 
incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  Prior to April 25, 2002, the criteria for a rating of 20 
percent, but no higher, for the Veteran's degenerative joint 
disease of the left hand were met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.124a, Diagnostic Code 8515 (2007).

2.  Since April 25, 2002, the criteria for a 40 percent 
disability rating, but no higher, for the Veteran's 
degenerative joint disease of the left hand have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.124a, Diagnostic Code 8515 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that an unappealed rating 
decision of April 1995 granted service connection for the 
Veteran's degenerative joint disease of the left hand and 
assigned a 10 percent rating.  While the Veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In November 2000 the Veteran filed a claim for an increased 
rating, and in a June 2001 rating decision, the subject of 
this appeal, the Veteran's original 10 percent rating was 
continued, although the rating was changed from a combined 
rating for both hands to two separate 10 percent evaluations.  
Subsequently, in a June 2002 rating decision, the evaluation 
was increased to 20 percent, effective from April 25, 2002, 
the date of a VA examination.  Accordingly, the issue at bar 
currently is whether the Veteran is entitled to a rating in 
excess of 20 percent since April 25, 2002, and in excess of 
10 percent prior to this date.  

The Veteran essentially contends he is entitled to an 
increased rating for his degenerative joint disease of the 
left hand because the ratings currently assigned do not 
accurately reflect the severity of his disability.

A.	Since April 25, 2002
The Veteran's degenerative joint disease is rated under 
Diagnostic Code (DC) 8515.  The record clearly shows the 
Veteran is right-handed, so the criteria for the "minor" 
side under DC 8515 are for application.  Under that code, 20 
percent rating is assigned for "moderate" incomplete 
paralysis of the  median nerve.  A 40 percent rating requires 
"severe" incomplete paralysis of the median nerve.  A 60 
percent rating requires complete paralysis of the median 
nerve, with the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances.  38 C.F.R. § 4.124a, DC 8512 (2007).

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  

Here, the Board finds that a rating of 40 percent under DC 
8515 is warranted since April 25, 2002.  At the outset, the 
Board notes that despite the large volume of documents 
associated with this matter, the treatment notes of record 
are simply devoid of evidence sufficient for VA rating 
purposes; essentially, the VA examinations of record provide 
the only sufficient information with which to rate the 
Veteran for his disability.  

On VA examination in February 2007, the examiner found 
"severe DJD confirmed by x-rays and examination," and that 
the Veteran is "severely additionally limited by fatigue 
following repetitive use on today's exam."  The examiner 
found the Veteran cannot twist, probe, write, pull, or use 
his hands for touching or expression due to his disability.  
It was found that the degenerative joint disease fully 
prevents exercise, sports, and recreation, and has a severe 
effect on chores, shopping, traveling, feeding, bathing, 
dressing , toileting, and grooming.  The examiner found the 
Veteran has diminished hand strength, decreased hand 
dexterity, pain, limited motion, swelling, anatomical 
deformities, locking, weakness, and stiffness.  The Veteran 
reported that during flare-ups, he has difficulty dressing 
and putting on a belt or shoes, that he has to eat with a 
spoon, that he has trouble opening a door, and that he cannot 
grab coins from a desk or open a sausage can.  

At a VA examination conducted on June 26, 2003, the Veteran 
was diagnosed with "severe osteoarthritic changes involving 
predominantly distal interphalangeal joints on x-rays of both 
hands."  The Veteran was found to have both anatomical 
defects and functional defects in his hands.  He displayed 
decreased dexterity in picking up a paper clip, coin, and in 
buttoning his shirt.  He had decreased muscle strength of 
3.5-4/5.  Subjectively, he complained of severe pain, 
unrelieved by medication, and reported he has trouble not 
only with fine motor skills, but also with gross motor skills 
such as grasping larger objects.  

At a VA examination of April 25, 2002, the Veteran was 
diagnosed with "moderate-to-severe degenerative joint 
disease involving the distal interphalangeal joints of both 
hands by x-ray."  Subjectively, the Veteran complained of 
trouble with buttons, grabbing objects from the floor, doing 
daily chores, and performing mechanics on the car.  He had 
been prescribed Oxycodone for the pain.  He was found to have 
a severe anatomical deformity, and "severe" osteoarthritis.  
He displayed a weak grip, "with a muscle strength graded 2.5 
to 3.5 of 5 which is from poor to a fair muscle strength."  
The examiner found that his range of motion and joint 
function was additionally limited by pain, fatigue, weakness, 
and a lack of endurance following repetitive use and during 
flare-ups with both hands, and that this had a "major 
functional impact" on doing manual activities with both 
hands.

The Board finds that based on this evidence, the Veteran's 
degenerative joint disease can be characterized as "severe" 
as of April 25, 2002.  He is thus entitled to a 40 percent 
rating under DC 8515. 

However, the Board finds that the Veteran is not entitled to 
a higher rating of 60 percent.  The above examinations do not 
contain evidence of the hand being inclined to the ulnar 
side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand), 
pronation incomplete and defective, an absence of flexion of 
index finger and feeble flexion of middle finger, the 
inability to make a fist, the perpetual extension of the 
index and middle fingers, the inability to flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb at right angles to palm, flexion of wrist weakened, or 
pain with trophic disturbances.  

The Board has also considered the application of other 
diagnostic criteria to determine whether a rating in excess 
of 40 percent is possible, but finds none can afford a rating 
in excess of 40 percent.  Diagnostic codes 5214-5230 cover 
limitation of motion of the wrist and individual digits of 
the hand.  Forty percent is the maximum rating available 
under DC 5214 and DC 5215, the diagnostic codes pertaining to 
the wrist.  The only diagnostic codes pertaining to digits of 
the hand that allow for ratings in excess of 40 percent are 
DC 5216 and DC 5217.  A 50 percent rating under DC 5216 
requires evidence of unfavorable ankylosis of five digits of 
one hand, and neither the June 2003, the February 2007, nor 
the April 2002 VA examination reports contain this finding.  
Under DC 5217, a higher evaluation of 50 percent is allowed 
where there is unfavorable ankylosis of the thumb and any 
three fingers.  This too is not supported by any of the VA 
examinations.  While ankylosis was noted in the February 2007 
report as to several digits, the Veteran's thumb was not 
found to be ankylosed.  As such, a rating in excess of 40 
percent is not warranted under any other diagnostic code.

Accordingly, the Board finds that a rating of 40 percent, but 
no higher, is warranted for the Veteran's degenerative joint 
disease of the left hand from April 25, 2002.  In reaching 
this conclusion, the Board has considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the appellant contends his disability is essentially 
manifested by pain.  However, as the Veteran's increased 
rating of 40 percent has already been awarded predominantly 
due to the severe functional impairment caused by his 
disability, further consideration in this regard is not 
warranted.  The Board finds that the 40 percent assigned 
adequately compensates the Veteran for the level of 
impairment caused by his left hand disability since April 25, 
2002.

	B.  Prior to April 25, 2002
The Board finds that prior to April 25, 2002, a rating of 20 
percent, but no higher, is warranted for the Veteran's 
degenerative joint disease of the left hand.  As noted above, 
a 20 percent rating under DC 8515 is assigned for 
"moderate" incomplete paralysis of the median nerve.  A 40 
percent rating requires "severe" incomplete paralysis of 
the median nerve.  The term "incomplete paralysis," with this 
and other peripheral nerve injuries, indicates a degree of 
lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  Also as noted above, the Board notes that despite 
the large volume of documents associated with this matter, 
the record is generally devoid of evidence sufficient for 
rating purposes, except for the VA examinations of record.  

On VA examination in December 2000, the Veteran was diagnosed 
with "moderate to severe osteoarthritis of both hands."  
Subjectively, the Veteran complained of stiffness, pain, 
locking of the joints, decreased strength, diminished fine 
motor skills, and clumsiness.  He was taking Sulindac for 
severe pain.  He was noted to have an anatomical deformity of 
both hands, and he had decreased muscle strength of 4.5/5.  
He lacked 2 centimeters to touch the median transverse fold 
on the right and left hands.  The Board finds that this 
evidence, and particularly the diagnosis of "moderate to 
severe osteoarthritis," warrants and increased rating of 20 
percent prior to April 25, 2002.

However, the Board finds that the Veteran is not entitled to 
a higher rating of 40 percent.  The Board cannot find that 
the Veteran's disability can be described as "severe" prior 
to April 25, 2002.  At the December 2000 examination, the 
Veteran was able to make a complete fist and had nearly 
normal muscle strength.  The examiner found he could use his 
hands for grasping, pushing, pulling, twisting, probing, 
writing, touching, and for expression.  The examiner found 
there was no additional limitation of motion due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  Further, in a VA treatment note of April 1999, it was 
noted the Veteran had "mild limitation to full flexion of 
the fingers.  No [illegible] or tender to touch."  
Accordingly, the Board cannot find this warrants a finding of 
a severe disability. 

The Board has also considered the application of other 
diagnostic criteria to determine whether a rating in excess 
of 20 percent is possible, but finds none can afford a rating 
in excess of 20 percent.  Diagnostic codes 5214-5230 cover 
limitation of motion of the wrist and individual digits of 
the hand.  As the file for this time period does not contain 
evidence of the Veteran's range of motion of the wrist, DC 
5214 and DC 5215 are not applicable.  Under the diagnostic 
codes pertaining to the digits, ratings in excess of 20 
percent require evidence of ankylosis.  Ankylosis was not 
found in the VA examination of December 2000, and as noted, 
the April 1999 treatment note revealed only a mild limitation 
of motion.  As such, the Board cannot find that a higher 
rating is warranted under any other diagnostic code.

Accordingly, the Board finds that a rating of 20 percent, but 
no higher, is warranted for the Veteran's degenerative joint 
disease of the left hand prior to April 25, 2002.  In 
reaching this conclusion, the Board has considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the appellant contends his disability is 
essentially manifested by pain.  However, as the Veteran's 
increased rating of 20 percent has already been awarded 
predominantly due to the moderate functional impairment 
caused by his disability, further consideration in this 
regard is not warranted.  The Board finds that the 20 percent 
assigned adequately compensates the Veteran for the level of 
impairment caused by his left hand disability prior to April 
25, 2002.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
May 2001, December 2003, August 2004, and February 2007 
provided the Veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The letter February 2007 provided the appellant with 
information concerning the evaluation and effective date that 
could be assigned should his claim be granted, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board additionally calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008), which pertains to increased rating 
claims such as the claim at bar.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

In this case, the Board is cognizant that the VCAA letters do 
not contain the level of specificity set forth in Vazquez-
Flores.  However, the Board does not find that any such 
procedural defect constitutes prejudicial error in this case 
because of evidence of actual knowledge on the part of the 
Veteran and other documentation in the claims file reflecting 
such notification that a reasonable person could be expected 
to understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

As to the first element of Vazquez-Flores, the May 2001, 
December 2003, August 2004, and February 2007 notice letters 
advise the Veteran that to substantiate his claim, he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability.  In addition, the Board calls attention to 
the Veteran's multiple statements, including those made to VA 
examiners, about the effect of his degenerative joint disease 
on his daily life.  These statements indicate an awareness on 
the part of the Veteran that information about such effects 
is necessary to substantiate a claim for a higher evaluation.  
The Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim." Id., 
slip op. at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  This showing of actual knowledge satisfies the 
first requirement of Vazquez-Flores.

As for the second element, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.  An increased rating for degenerative joint 
disease under the applicable diagnostic code may be shown 
simply by evidence of a noticeable worsening or increase in 
severity of the disability, and requires no specific test 
results or measurements.
        
As for the third element, the February 2007 notice letter 
contains discussion pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), specifically informing the Veteran that his 
disability may be rated from 0 percent to 100 percent, and 
that the rating is based on the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  This 
directly satisfies the third notification element of Vazquez-
Flores.

As to the fourth element, the February 2007 notice letter 
also informs the Veteran that VA will help him in obtaining 
records relevant to his claim not held by a federal agency, 
including records from state or local governments, private 
doctors or hospitals, or current or former employers.  As 
such, this notice letter satisfies the fourth notification 
element of Vazquez-Flores. 

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His post service 
treatment records have been obtained.  He has had a personal 
hearing before the RO.  He has been afforded multiple VA 
examinations.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  


ORDER

Prior to April 25, 2002, entitlement to a disability rating 
of 20 percent, but no higher, for the Veteran's degenerative 
joint disease of the left hand is granted, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.

Since April 25, 2002, entitlement to a disability rating of 
40 percent, but no higher, for the Veteran's degenerative 
joint disease of the left hand is granted, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


